           Case: 1:16-cv-01076-BYP Doc #: 64 Filed: 01/24/19 1 of 8. PageID #: 801



                                  UNITED STATES DISTRICT COURT
                                FOR THE NORTHERN DISTRICT OF OHIO
                                         EASTERN DIVISION

KENNETH PUND, et al.                                                :   Case No. 16-CV-1076
                                                                    :
         Plaintiffs,                                                :   Judge Benita Y. Pearson
                                                                    :
v.                                                                  :
                                                                    :   MEMORANDUM IN REPLY TO
CITY OF BEDFORD, OHIO, et al.                                       :   DEFENDANTS BRIEF IN OPPOSITION
                                                                    :   TO PLAINTIFFS’ SUPPLEMENTAL
         Defendants.                                                :   MOTION FOR SUMMARY JUDGMENT


        Plaintiffs are entitled to restitution in excess of the “two-third” amount the City insists upon, and

nothing in the City’s January 14, 2019 Opposition demonstrates otherwise.

     I. Issues

        The parties have made significant progress on most fronts, and concur on most remaining issues. See

Doc. 63, PageID 785, Footnote 1. However, the parties appear unable to bridge a relatively minor gap with

respect to the amount of restitution owed to the Plaintiffs’ Class. That is the issue now before the Court.

And the parties appear to concur that the outcome of this sole issue depends primarily on how the Supreme

Court’s 2018 decision in Collins v. Virginia impacts the justification for exterior searches imposed by the

City.

        On this front, the City begins by presenting a concern that “Plaintiffs now attempt to backtrack . . .

and argue Plaintiffs are entitled to full restitution.”            Doc. 63, PageID 786. In fairness, this is somewhat

accurate: Plaintiffs indicated as much in their Supplemental Motion for Summary Judgment and during the

December 23, 2018 conference call with the Court. However, this “backtracking” is not flippant: rather it is

driven by intervening United States Supreme Court precedent subsequent to the parties’ briefs.                 While

Defendants maintain otherwise, this precedent warrants the Court’s attention and, for the reasons below,

quite likely entitles Plaintiffs’ Class to full restitution.




                                                               1
          Case: 1:16-cv-01076-BYP Doc #: 64 Filed: 01/24/19 2 of 8. PageID #: 802



    II. Law and Analysis

        Plaintiffs’ Class(es) are entitled to full restitution because (1) Collins enhanced protection for the

very type of curtilage that the City authorized itself to enter and inspect; (2) the City has failed to

demonstrate with specificity that the plain view exception to the warrant requirement applied to all searches

of all curtilage here; and (3) the City has failed to demonstrate that it abstained from undertaking “searches”

when inspecting the type of curtilage protected by Collins.

    A. Collins v. Virginia enhanced protection for curtilage.

    On May 29, 2018, subsequent to the parties’ summary judgment briefs, the Supreme Court decided

Collins v. Virginia, suggesting clearer and broader Fourth Amendment protection for curtilage. Collins v.

Virginia, 138 S. Ct. 1663, 1670–71 (2018). More specifically, in Collins, the Supreme Court deemed to be

curtilage spaces that are very similar to those forcibly searched by the City of Bedford here:

    According to photographs in the record, the driveway runs alongside the front lawn and up a few
    yards past the front perimeter of the house. The top portion of the driveway that sits behind the
    front perimeter of the house is enclosed on two sides by a brick wall about the height of a car and
    on a third side by the house. A side door provides direct access between this partially enclosed
    section of the driveway and the house. A visitor endeavoring to reach the front door of the house
    would have to walk partway up the driveway, but would turn off before entering the enclosure and
    instead proceed up a set of steps leading to the front porch. * * * Just like the front porch, side
    garden, or area outside the front window, the driveway enclosure where Officer Rhodes searched
    the motorcycle constitutes “an area adjacent to the home and ‘to which the activity of home life
    extends,’” and so is properly considered curtilage * * * The ability to observe inside curtilage from
    a lawful vantage point is not the same as the right to enter curtilage without a warrant for the
    purpose of conducting a search to obtain information not otherwise accessible. So long as it is
    curtilage, a parking patio or carport into which an officer can see from the street is no less entitled
    to protection from trespass and a warrantless search than a fully enclosed garage.

Id., at 1675 (internal citations omitted). In other words, entering the curtilage to inspect spaces violates the

Fourth Amendment’s limits even when those spaces can be seen from a public vantage point, and such spaces

include all of those near the home and other structures at the residence.

        Courts have decided very view reported Fourth Amendment curtilage cases since Collins. But those

that have done so appear to acknowledge that Collins simplified the determination of what constitutes

curtilage while enhancing its protections. See Morgan v. Fairfield County, Ohio, 903 F.3d 553 (6th Cir.

2018)(acknowledging that Collins enhanced protection for curtilage because it “made clear that . . . if the
                                                  2
          Case: 1:16-cv-01076-BYP Doc #: 64 Filed: 01/24/19 3 of 8. PageID #: 803



government wants to ener one’s curtilage it needs to secure a warrant or to satisfy one of the exceptions to

the warrant requirement.”); Brennan v. Dawson, No. 17-2210, 2018 WL 4961332 (6th Cir. Oct. 15,

2018)(Collins “overruled” prior decisions permitting public officials to linger on curtilage); Rowley v.

McArthur, No. 2:13-CV-00959, 2018 WL 6788528 (D. Utah Dec. 26, 2018)(the identification of curtilage

benefited from “clarifying guidance in Collins.”). Meanwhile, Fourth Amendment scholar Orin Kerr has

opined that “the most interesting aspect of Collins concerns a brief preliminary part of the decision, the

Court’s identification of curtilage . . . I wonder if curtilage is as easy as the Court suggests.”1

        Thus, what now seems clear is that, in the wake of Collins, exterior locations searched by the City

pursuant to its Point of Sale and Rental Inspection programs were, contrary to the City’s initial arguments

and Plaintiffs’ reluctant acquiescence thereto, protected by the Fourth Amendment. The City appears to

acknowledge this, and therefore instead attempts to distinguish its searches from those in Collins, urging

“contrary to the Plaintiffs’ assertion, the Supreme Court’s holding [in Collins v. Virginia] concerning

searches in the curtilage are not similar to the exterior inspections conducted by Bedford in this case.” Doc.

63, PageID 786. Consequently, the sole issue before the Court is no longer whether the curtilage at issue is

constitutionally protected, but rather, whether the City has demonstrated any basis upon which the

examination of these spaces warrants discounting Plaintiffs’ restitution. It has not.

    B. The City’s original argument for lesser restitution no longer applies.

        In its Opposition to Plaintiffs’ original Motion for Summary Judgment, the City posited just one

basis to support the contention that less than full restitution was warranted: the exterior property searched

was not protected by the Fourth Amendment. See Doc. 46, PageID 497 (“[T]he inspections of the exterior of

the properties were constitutional, and any fee collected in connection to the exterior inspections do not

unjustly enrich Bedford” because “a city employee ‘does not conduct a Fourth Amendment search by

entering the curtilage for the purpose of naked-eye observations of the houses’ plainly visible exterior


1
  See Collins v. Virginia and the Conception Defining Curtilage, May 29, 2018, by Orin Kerr, available online at
https://reason.com/volokh/2018/05/29/collins-v-virginia-and-a-thought-on-curt

                                                         3
          Case: 1:16-cv-01076-BYP Doc #: 64 Filed: 01/24/19 4 of 8. PageID #: 804



attributes . . . all without touching, entering or looking into the house during an ‘administrative inspection’ . .

. Because Bedford was entitled to conduct these naked-eye inspections of the exterior of the properties, it

should not be required to pay restitution of the full fee Plaintiffs paid for the point-of-sale inspections.” Id

(Emphasis added). Thus, the City conceded earlier in this litigation that exterior searches of curtilage took

place, operating under the presumption that such curtilage was unprotected. In the wake of Collins, this

argument is no longer viable.

    C. The City’s search authorizations encouraged rather than limited searches of curtilage.

        The City now claims for the first time that it limited its searches of exterior features of homes to

observation from public-rights-of-way such as streets and sidewalks, i.e. that either no Fourth Amendment

“searches” took place or that such searches were protected by the plain view exception to the warrant

requirement. Both the text of the invalid ordinances and the evidentiary record dictate otherwise.

        First, the challenged search authorizations contained no statutory or textual limitation preventing

searches of protected curtilage, but did contain numerous provisions authorizing and encouraging searches

of protected curtilage. See Doc. 1-3, PageID 25-27.

        The point-of-sale and rental searches that Class Members endured arose from ordinances broadly

authorizing the City to both enter and inspect curtilage. Section 1311.05, entitled “Authority to Enter”

provided “Upon presentation of proper credentials, the building official or his duly authorized representatives

may enter at reasonable times any building, structure or premises in the jurisdiction to perform any duty

imposed upon him by this code.” (Emphasis added). Section 1311.13(a) proclaimed “the building official is

authorized to make or to cause to be made inspection of all structures or premises used for dwelling purposes

and all secondary or accessory structures to determine whether such structures or premises conform to the

provisions of this code.” Id. Section 1311.21(b) insisted that “the general inspection shall include the review

of two general types of violations: (1) Conditions, usually found inside the dwelling or structure . . . [and] (2)

Conditions which can be found either inside or out and which deal with property and building maintenance



                                                        4
           Case: 1:16-cv-01076-BYP Doc #: 64 Filed: 01/24/19 5 of 8. PageID #: 805



issues . . .” Id. See also Doc. 1-5. As described on the City’s website, the effect of these provisions was to

require an inspection of both the “interior and exterior.” Doc. 21, PageID 201-204.

         Thus, no statutory or other textual limit required the City to abstain from entering private property

when searching curtilage. To the contrary, the face of the ordinance(s) repeatedly authorized and encouraged

the City to enter and inspect such curtilage. And the City’s mere argument that some of the locations it

searched “can be seen from the street, public sidewalks, or adjoining properties” (Doc. 63, PageID 787) fails

to alter this reality.

         Second, the City has failed to demonstrate with specificity that, as a matter of policy, it voluntarily

refrained from utilizing its own curtilage search authorizations and instead remained on public property at all

times when conducting such searches. Indeed, the only evidence provided during discovery proved that the

City utterly failed to track such conduct.

         The City’s original affidavit on this subject specified only the following: “During a point-of-sale

inspection of a property, the inspector spends about one-third of his time inspecting the exterior of the

property.” Doc. 46-2, PageID 507. This lone observation is made irrelevant by Collins’ observation that

those exterior features are entitled to full constitutional protection.

         Further, Plaintiffs’ Interrogatory No. 14 prompted Defendants to “identify with detail and specificity

as to each individualized situation, any and all exceptions to the warrant requirement that you believe

applied” to the City’s inspections. Doc. 45-1, PageID 423. In response, the City failed to identify the plain

view exception to the warrant requirement or any indicia that it abstained from utilizing its own

authorizations to enter curtilage. Id. Instead, the City simply conceded that it could not answer such an

inquiry because composing such an answer “would require a case by case analysis of every inspection

completed since September 1, 2014.” Id. In other words, the City neither recalls nor tracks whether it

entered protected curtilage to examine.

         However, upon Summary Judgment, “the nonmoving party must present ‘significant probative

evidence’ that will reveal that there is more than ‘some metaphysical doubt as to the material facts.’” Moore

                                                          5
          Case: 1:16-cv-01076-BYP Doc #: 64 Filed: 01/24/19 6 of 8. PageID #: 806



v. Philip Morris Cos., Inc., 8 F.3d 335, 340 (6th Cir. 1993). Meanwhile, “when a warrantless search has

been conducted, the state bears the burden to establish that the search falls within one of the exceptions to the

warrant requirement." Coolidge v. New Hampshire (1971), 403 U.S. 443, 454–455; State v. Kessler (1978),

53 Ohio St.2d 204.        Thus, to prevail, the City must demonstrate that some exception saves the

constitutionality of its original warrantless search authorizations; but it has failed to do so.

        Consequently, given that Collins appears to establish that all exterior features at issue here were

entitled to Fourth Amendment protection, given he broad text of the City’s prior search mandates, given the

inexistence of any written policy or records limiting the City to the curbside, and given the City’s failure to

track or recall its search procedures, policies, and conduct, there can be little doubt that the City coercively

and without a warrant entered and searched protected curtilage. As such, Plaintiffs are entitled to full rather

than discounted restitution.

    D. This Court’s Order supports full restitution.

        In light of the parties’ concurrence that Collins entitles all searched locations to Fourth Amendment

protection, this Court’s prior holding suggest that full restitution is warranted. In its prior Order, this Court

held that Bedford “obtain[ed] its ill-gotten gains by threatening noncompliant plaintiffs with criminal

prosecution,” and “for Bedford to retain the funds it received would be even more unjust than in [other

cases].” Doc. 50, PageID 571. And in fact, the City extracted money, by law, for the very purpose of

entering and searching the protected curtilages as well as the protected interiors of private homes. With all

such spaces entitled to protection, the City simply cannot be entitled to now counterfactually re-create a law

that never existed: had the text of the City’s enactment provided for a $33 charge for entry and inspection

and a separate $17 charge for observation of exterior issues from the curbside, perhaps the City’s arguments

would be more convincing.        However, it was the City who conflated interior and exterior entry and

inspection under the auspices of one single indivisible monetary exaction, and then failed to meaningfully

track its own conduct. Accordingly, this Court’s holdings, amplified by Collins’ indication that all locations



                                                         6
          Case: 1:16-cv-01076-BYP Doc #: 64 Filed: 01/24/19 7 of 8. PageID #: 807



subject to inspection here were entitled to Fourth Amendment protection, suggest that full restitution is

warranted.

    E. The City’s checklists fail to alter the realities above.

        The City presents its Point of Sale and Rental Inspection Checklists in an attempt to display that

many of the locations searched are exterior and could conceivably be viewed from public property. See Doc.

63-2 and Doc. 63-3 (filed by Plaintiffs earlier in this case). However, these checklists’ descriptions of the

property to be searched fail to establish that this property was in fact searched only through curbside

observation, particularly when the face of the search authorizations at issue authorized warrantless entries

and intrusions to more closely examine all such property. And indeed, common sense alone dictates that

many of the locations on the checklist could not be examined for compliance with the City’s thorough

criteria from a great distance. Indeed, the City fails to present specific evidence of even one example where

it searched one of the exterior items on either checklist from a public right-of-way. Accordingly, the fact that

some exterior defects could conceivably be observed from a public space does not alone negate the lack of

evidence or text of the warrantless search authorizations.

    III. CONCLUSION

        For the foregoing reasons, Plaintiffs request that this Court (1) order the City of Bedford to return

$60,400, or in the alternative $40,667, to Plaintiff Class Members identified in Doc. 45-1; (2) order the

payment of such restitution to take place in a manner substantially similar to that chronicled in Plaintiffs’

Supplemental Motion for Summary Judgment (and echoed by Defendants); and (3) order Plaintiffs’ Motion

for Attorneys Fees to be submitted within 45 days of the date of this Court’s final ruling on this Motion.

               Respectfully submitted,

               /s/ Maurice A. Thompson
               Maurice A. Thompson (0078548)
               1851 Center for Constitutional Law
               122 E. Main Street
               Columbus, Ohio 43215
               Tel: (614) 340-9817
               MThompson@OhioConstitution.org

                                                       7
        Case: 1:16-cv-01076-BYP Doc #: 64 Filed: 01/24/19 8 of 8. PageID #: 808



             Christopher Finney (0038998)
             Finney Law Firm, LLC
             4270 Ivy Pointe Boulevard, Suite 225
             Cincinnati, Ohio 45245
             (513) 943-6660 phone
             Chris @Finneylawfirm.com


                                  CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing has been served on Defendants, through the
Court’s filing system email on January 24, 2019.

                                                        Respectfully submitted,

                                                        /s/ _Maurice A. Thompson
                                                        Maurice Thompson




                                                    8
